Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	As to claim 1, how can this fluid system operate as a sampling system when there is a "blocking plug" 2 in place? Note that the plug 2 in the figure blocks flow as clearly indicated by the sectioning lines in the plug 2 that depicts the plug 2 as a solid body, and thus there is no continuous fluid flow through the many elements (i.e.., entering the upper housing 1, and extending to outlet 11).  As such, the flowmeter 8 does not measure flow, and no sampling is taking place.  Is there something more (than a blocking function) to the blocking plug 2?  Is the disclosed system that of a system with a sole/single opening (maybe 2 if one incudes safety valve 7), such sole/single opening being that of the sole/single connector 11?  That is what the disclosure (especially, the drawing) provides for in view of the plug 2 being in place.  Is it possible that the dish holder 5 collects sample from a flask that has only one aperture (i.e. through the sieve plate 4) as suggested in the drawing on the next page, and that fluid is pulled out from the otherwise closed flask volume and passed through the dish holder 5 via a pump connected to connector 11 in this otherwise described closed system?


    PNG
    media_image1.png
    189
    762
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    442
    689
    media_image2.png
    Greyscale



If not, how can one of ordinary skill determine how to draw fluid through the flask-shaped volume in the claimed system?   How does one of ordinary skill know to operate this sampling system when the flask is open only at that one sieve plate 4 end?  There are no examples how to do so, and nowhere to turn.  The application seems to come to an abrupt halt at this point.
	Regarding Wands: (A) the claim calls for a fluidic sampling system with upper housing 1; (B) the nature of the invention is towards a sampling head connected to a pressure reducing system that is used with a gas diversion blocking plug, (C) the prior art includes impactor plates with pumps; (G/F) there is 

	As to Remarks/Arguments, please consider:
It’s not clear how deletion of the “gas diversion blocking plug from the claims” (second full paragraph, p. 5) may potentially overcome the 112(b), as the claims are consider in light of the disclosure.  Consider that the originally filed application describes using such system with the plug, and that it appears that the disclosed system collects sample at the head 1,6, but as the upper housing is blocked by plug 2 there can be no collection triggering the 112(b) rejection.1  Understand, as the disclosure is non-enabling in that regard, so is the claim.  Deletion of “a top of the sampling head upper housing is provided with a gas diversion blocking plug” (lines 4-5, claim 1) does not by itself cure/overcome the 112(b).    
That adjective “gas diversion” in both “gas diversion blocking plug” and “gas diversion sieve plate” does not seem to suggest in any manner that the “plug” is nothing more than a solid plug, and that the “sieve plate” is nothing more than a sieve plate.  Is such a proper reading in the foreign priority document?  Is there anything in the prosecution that suggests otherwise?   
As to page 8; the instant action is all Undersigned has to offer at this moment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 The first and second full paragraphs of page 6 of REMARKS seem to confirm that Applicant is of view that the flask like structure is “through from top to bottom” so that gas can enter the top of the flask like structure and exit the bottom of the flask like structure, but such is not consistent with the existence of the plug 2.  Is there any support at all for carrying out the invention without the plug?  (Such is not apparent to Undersigned)  Can one of ordinary skill somehow recognize how to carry out the invention with the plug?  (It appears such is not Applicant’s view of his invention)